EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bryan J. Massey (Reg. No. 60,445) on May 26, 2021.
The application has been amended as follows: 
Amendments to the Claims:
1-26 (Previously Canceled).
27. (Currently amended) A method of manipulating a brush relative to a brush-arm assembly of an end-effector, the method comprising steps of: 
locating a carriage, comprising a brush receptacle, in one of a first position or a second position relative to a stationary component, wherein the carriage is selectively movable relative to the stationary component along a first axis; 
with the carriage in one of the first position or the second position, different from the first position, relative to the stationary component, locating the brush-arm assembly of the end-effector with respect to the stationary component so that the brush- arm assembly is in contact with the stationary component; and 
moving the carriage in a second direction along the first axis toward the stationary component, from the first position to a third position, to load the brush onto the brush-arm 
wherein: 
when the carriage is in the first position relative to the stationary component, the step of locating the brush-arm assembly of the end-effector with respect to the stationary component, such that the brush-arm assembly is in contact with the stationary component, comprises mating the brush-arm assembly with a slot of the stationary component,
the slot of the stationary component is spaced from a tool receptacle in a direction of a second axis, parallel to the first axis, wherein the tool receptacle contains a calibration tool, having a symmetry axis and a tool tip;
the method further comprises selectively preventing movement of the calibration tool in the second direction relative to the carriage; and
the step of selectively preventing movement of the calibration tool relative to the carriage in the second direction comprises selectively engaging at least one pin with the calibration tool.  
28. (Previously Canceled)  
29. (Currently Amended) The method according to claim 27, wherein, when the carriage is in the first position relative to the stationary component, the step of locating the brush-arm assembly of the end-effector with respect to the stationary component, such that the brush-arm assembly is in contact with the stationary component, comprises mating the brush-arm assembly spaced from the brush receptacle, which contains the brush, in a direction of a third axis, parallel to the first axis.  
30. (Previously Presented) The method according to claim 29, further comprising, with the carriage in the first position relative to the stationary component and the brush-arm assembly of the end-effector mated with the second slot of the stationary component, a step of loading the brush, located in the brush receptacle of the carriage, onto the brush-arm assembly of the end-effector by selectively moving the carriage in the second direction relative to the stationary component from the first position to the third position. 
31. (Previously Presented) The method according to claim 27, further comprising a step of, with the carriage in the second position and the brush loaded onto the brush- arm assembly of the end-effector, selectively moving the carriage relative to the stationary component and the brush-arm assembly, in the first direction, into the first position to remove the brush from the brush receptacle.  
32. (Currently Amended) The method according to claim 27, wherein, when the carriage is in the second position relative to the stationary component, the step of locating the brush-arm assembly of the end-effector with respect to the stationary component so that the brush-arm assembly is in contact with the stationary component comprises resting the brush-arm assembly on a tool-support arm, fixed relative to the stationary component.  
33. (Previously Presented) The method according to claim 32, further comprising a step of, with the carriage in the second position, placing a portion of the brush, loaded onto the brush-arm assembly of the end-effector, between two blades, opposing each other and fixed to the carriage, wherein the portion of the brush between the two blades is between a portion of a head 
34. (Previously Presented) The method according to claim 33, further comprising a step of, with the carriage in the second position and the portion of the brush, loaded onto the brush-arm assembly of the end-effector, between the two blades and between the portion of the head of the brush and the portion of the shank of the brush, moving the carriage in the first direction to the first position to unload the brush from the brush-arm assembly.  
35. (Previously Canceled) 
36. (Previously Presented) The method according to claim 27, further comprising a step of, with the brush-arm assembly of the end-effector mated with the slot of the stationary component, selectively moving the carriage relative to the stationary component and the brush-arm assembly, in the second direction, into the second position to load the calibration tool onto the brush-arm assembly of the end- effector.  
37. (Previously Canceled)  
38. (Previously Canceled)  
39. (Previously Presented) The method according to claim 27, further comprising steps of: 
disengaging the at least one pin from the calibration tool to selectively enable the movement of the calibration tool in the second direction relative to the carriage; and 
with the brush-arm assembly of the end-effector mated with the slot of the stationary component, selectively moving the carriage relative to the stationary component and the brush-
40. (Currently Amended) A method of manipulating a brush relative to a brush-arm assembly of an end-effector, the method comprising steps of:
locating a carriage, comprising a brush receptacle, in one of a first position or a second position relative to a stationary component, wherein the carriage is selectively movable relative to the stationary component along a first axis;
with the carriage in one of the first position or the second position, different from the first position, relative to the stationary component, locating the brush-arm assembly of the end- effector with respect to the stationary component so that the brush-arm assembly is in contact with the stationary component; and
moving the carriage in a second direction along the first axis toward the stationary component, from the first position to a third position, to load the brush onto the brush-arm assembly of the end-effector, or moving the carriage in a first direction along the first axis away from the stationary component from the second position to the first position to unload the brush from the brush-arm assembly, 
wherein:
when the carriage is in the first position relative to the stationary component, the step of locating the brush-arm assembly of the end-effector with respect to the stationary component, such that the brush-arm assembly is in contact with the stationary component, comprises mating the brush-arm assembly with a slot of the stationary component; 
spaced from a tool receptacle in a direction of a second axis, parallel to the first axis, wherein the tool receptacle contains a calibration tool, having a symmetry axis and a tool tip; and
the method further comprises a step of calibrating a controller, operatively coupled with the brush-arm assembly of the end-effector, by determining, relative to the brush-arm assembly of the end-effector, parameters comprising an orientation of the symmetry axis of the calibration tool, loaded onto the brush-arm assembly, and generating an output of the parameters.  
41. (Previously Presented) The method according to claim 40, wherein the parameters further comprise a first offset of the tool tip of the calibration tool, loaded onto the brush-arm assembly, from the brush-arm assembly.  
42. (Previously Presented) The method according to claim 41, further comprising a step of determining a second offset of a brush tip, from the brush-arm assembly, by subtracting an archived value, corresponding to a difference between the first offset of the tool tip of the calibration tool and the second offset of the brush tip, from the first offset of the tool tip of the calibration tool or by adding the archived value to the first offset of the tool tip of the calibration tool.  
43. (Previously Presented) The method according to claim 40, wherein the parameters are determined using a vision system.  
44. (Previously Presented) The method according to claim 43, wherein the vision system captures at least one image of the calibration tool that is loaded onto the brush-arm assembly 
45. (Previously Presented) The method according to claim 40, wherein the step of calibrating the controller further comprises manually mating the brush-arm assembly with a second slot of the stationary component and programming the controller with data, representing a position of the brush-arm assembly, mated with the second slot, relative to the stationary component.  
46. (Previously Presented) The method according to claim 39, wherein the at least one pin is coupled to the carriage and co-movable with the carriage relative to the stationary component.  
47. (Previously Presented) The method according to claim 40, further comprising a step of selectively preventing movement of the calibration tool in the second direction relative to the carriage.  
48. (Previously Presented) The method according to claim 47, wherein the step of selectively preventing movement of the calibration tool relative to the carriage in the second direction comprises selectively engaging at least one pin with the calibration tool.  
49. (Previously Presented) The method according to claim 48, further comprising steps of: 
disengaging the at least one pin from the calibration tool to selectively enable the movement of the calibration tool in the second direction relative to the carriage; and 
with the brush-arm assembly of the end-effector mated with the slot of the stationary component, selectively moving the carriage relative to the stationary component and the brush- 
50. (Currently Amended) The method according to claim 40, wherein[[:]], when the carriage is in the first position relative to the stationary component, the step of locating the brush-arm assembly of the end-effector with respect to the stationary component, such that the brush-arm assembly is in contact with the stationary component, comprises mating the brush-arm assembly with a second slot of the stationary component, and the second slot of the stationary component is spaced from the brush receptacle, which contains the brush, in a direction of a third axis, parallel to the first axis.
Drawings
The replacement sheet of drawings received on May 20, 2021 is approved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 1, 2021